Citation Nr: 1711541	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  09-00 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an effective date prior to November 7, 2005, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tara R. Goffney, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to May 1972. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the RO in Honolulu, Hawaii, that granted service connection and a 100 percent rating for PTSD.  The effective date was April 26, 2006, the date of the Veteran's reopened claim for service connection for PTSD.  The Veteran appealed for an earlier effective date. 

A personal hearing was held at the RO in October 2009, and a Board videoconference hearing was held before the undersigned Veterans Law Judge in February 2011.  Transcripts of these hearings are in the record before the Board.

The Board denied an effective date earlier than April 26, 2006, in a March 2011 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the Court issued a Memorandum Decision vacating the matter and remanding the claim to the Board for further development and readjudication.  

In an October 2013 decision, the Board assigned an effective date of November 7, 2005, for the grant of service connection for PTSD.  In doing so, the Board found that the April 2007 rating decision had relied on newly received service personnel records when granting the Veteran's claim.  Thus, the Board's decision reconsidered the original rating decision issued in July 1975.  

A July 2015 Court Memorandum Decision vacated the Board's October 2013 decision and remanded the matter.  The Court vacated the entire Board decision, not merely that part that denied an effective date earlier than November 7, 2005.  However, in 2017 the RO effectuated the 2005 effective date.  As a result, in this decision the Board has characterized the issue as entitlement to an effective date earlier than November 7, 2005. 


FINDINGS OF FACT

1.  In November 1974, the Veteran filed a claim for disability compensation for "a nervous condition."  In a July 1975 rating decision, the RO denied service connection for a nervous condition.  The Veteran was notified of this decision by a letter dated in July 1975, and he did not file an appeal.

2.  The Veteran's reopened claim for service connection for a psychiatric disorder was received on April 26, 2006.

3.  Service personnel records have been associated with the claims file since the July 1975 rating decision that corroborate the Veteran's service stressor that he underwent training in electronic warfare and served onboard a combat ship; thus, the original July 1975 claim for service connection must be reconsidered.

4.  The evidence shows that the Veteran has met all eligibility criteria for service connection for PTSD from April 11, 1980, to the present.


CONCLUSION OF LAW

The criteria for an effective date of April 11, 1980, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. §§ 3.156 (c), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Although the July 2015 Court decision included an instruction that VA obtain treatment and hospital records from 1985, given the decision herein, the Board finds that remand to obtain those records is unnecessary.  

The relevant law provides that the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service, otherwise the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R.§ 3.400(b)(2)(i).  If the grant is based on a claim which has been finally denied and subsequently reopened by the submission of new and material evidence, the effective date is the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r). 

As explained below, the Board finds that the evidence shows that the Veteran is entitled to service connection for PTSD from April 11, 1980, the date PTSD was first recognized as a distinct disability by VA.  See 45 Fed. Reg. 26,326 (1980).

The April 2013 Memorandum Decision that vacated the Board's March 2011 decision directed the Board to address whether the Veteran was entitled to an earlier effective date pursuant to 38 C.F.R. § 3.156(c).  The Board addressed that regulation in the October 2013 decision, but will do so again because that decision was vacated by the Court in July 2015.

Under 38 C.F.R. § 3.156(c), where the VA obtains previously unavailable service records and grants service connection based "all or in part" on the newly associated records, the claimant may be entitled to an effective date as early as the date of the original claim.  38 C.F.R. § 3.156(c); Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  

During the pendency of this appeal, the provisions of 38 C.F.R. § 3.156(c) were amended, effective October 6, 2006.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (now codified at 38 C.F.R. § 3.156(c) (2016)). 

The amendment to 38 C.F.R. § 3.156 (c) added section (c)(1), which provides:

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records which existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 

Either under the pre-amended or amended regulation, a claimant whose claim was reconsidered based on newly discovered service department records could be entitled to an effective date as early as the date of the original claim. Mayhue, 24 Vet. App. at 273.  

In November 1974, the Veteran filed a claim for disability compensation for a "nervous condition," which he asserted began "late 1971."  In a July 1975 rating decision, the RO determined the Veteran had a "constitutional or developmental abnormality not a disability under the law."  In July 1975, VA notified the Veteran that his claim of service connection was denied and provided him notice of procedural and appellate rights.  The Veteran did not file and appeal and that decision became final. 

In April 2006, the Veteran filed a claim for disability compensation for PTSD.  Thereafter, the RO requested his personnel file.  Those records were received in October 2006.  In an April 2007 rating decision, the RO granted service connection for PTSD, effective April 26, 2006, the date of receipt of the claim.  

Thus, the initial question before the Board is whether the personnel records received in October 2006, which included the documents entitled "Transfers and Receipts," "Navy Occupation/Training and Awards History," "Administrative Remarks," and "Enlisted Performance Record," served as the basis for the grant of service connection for PTSD either "all or in part."  If the Board finds that the April 2007 rating decision did rely on those newly received records when granting the Veteran's claim, the Board will reconsider the original rating decision issued in July 1975.

The Board notes that the Court determined in its April 2013 Memorandum Decision that there was no error when the Board determined that the July 1975 rating decision that denied service connection for a nervous disorder was final.  Thus, that contention is no longer at issue and will not be further discussed.

With regard to the Veteran's contention that his claim for an earlier effective date prevails under 38 C.F.R. § 3.156(c), the Board finds that the weight of the credible evidence supports the Veteran's claim and the Board will reconsider the original July 1975 rating decision.

The Veteran has reported that his military duties included monitoring Russian weapons systems electronically while onboard the USS Furer DEG, a combat ship, awaiting a strike from the Russians.  The Veteran's contended stressor was that while serving on the ship, he was involved in a "false positive" event in which the ship was on guard for Russian bombers that were thought to be coming from the North Pole to attack the United States in a pre-emptive nuclear strike.  He contended that that event, which lasted about one to two days, caused immense fear for his life and created a psychiatric disorder that he has been battling since the event.  The crux of the Veteran's argument is that newly received service personnel records, received following the previous rating decision in 1975, verified his service stressors and served as the basis, either all in or part, for the grant of service connection.  Specifically, the Veteran contends that the additional records verified and corroborated that he had undergone specialized training in electronic warfare, had served onboard the U.S.S. Julius A. Furer DEG 6 which was a combat battleship, and showed his assignment as an ECM-ECCM specialist. 

Upon review of the April 2007 rating decision, the Board notes that the Veteran's service personnel records were listed in the "Evidence" portion of the decision.  Again, those records were only associated with the claims file in October 2006.  Moreover, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that the RO's April 2007 rating decision addressed documents contained in the service personnel records and used those records to verify the Veteran's PTSD stressors.  Specifically, the rating decision references that the Veteran did well in service as evidenced by being selected for "specialized training" in "electronics and electronics warfare."  The rating decision noted such and went on to describe the Veteran's service stressors and his statements that following the stressor event, he "mentally snapped."  The RO found that the Veteran's PTSD was directly related to these events in service, as concluded by his private psychiatrist.  The Board notes that aside from these records, the Veteran also independently reported that he had specialized training in electronics warfare, both in statements to the VA and to his private and VA examiners who used that information as a basis for the PTSD diagnosis.  Importantly, however, the Board cannot rule out that those service personnel documents, specifically the document entitled "Navy Occupation/Training and Awards History" reflecting that the Veteran was enrolled in the course Electronics Warfare Operators Class "C," served as a basis of corroboration for the RO.  The Board cannot rule out that the RO relied on that verification in awarding service connection for PTSD, doing so without further clarification with a service agency.  Therefore, because the evidence weighs in favor of the Veteran with regard to these new service personnel records, the Board finds that the original July 1975 rating decision must be reconsidered.  Thus, the claim has been pending since the Veteran's initial claim in November 1974.

However, although the Board is reconsidering the July 1975 rating decision, the Board finds that the earliest effective date possible for a grant of PTSD is not until many years later.  Such is the case because PTSD was not a diagnosis recognized by the VA in 1975, and in fact was not added to the DSM-IV until April 11, 1980, thus, that date would be the earliest that the Veteran could be entitled to service connection for PTSD.

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

However, where pension, compensation, or dependency and indemnity compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 C.F.R. § 3.114(a).

PTSD was first recognized as a distinct disability by VA on April 11, 1980, see 45 Fed. Reg. 26,326 (1980), and this change constituted a "liberalizing VA issue."  See VAOPGCPREC 26-97, 62 Fed. Reg. 63,604 (1997).  In that VA General Counsel opinion, it was noted that while recognizing that the addition of PTSD as a diagnostic entity to the rating schedule was a liberalizing issue, such action "does not authorize a retroactive award for every grant of service connection for PTSD." Id. Rather, an effective date prior to the date of a claim cannot be assigned under 38 C.F.R. § 3.114(a) unless the claimant met all eligibility criteria for the liberalized benefit on April 11, 1980, the effective date of the regulatory amendment adding the diagnostic code for PTSD, and such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The Board finds that the evidence shows that the Veteran met all eligibility criteria for the liberalized benefit of entitlement to service connection for PTSD on April 11, 1980, the effective date of the liberalizing law.  The evidence also shows that the Veteran's eligibility has existed continuously from April 11, 1980, to the present.  

At the time of the Veteran's original claim for service connection for a nervous disorder, filed in November 1974, he claimed only that in 1971 he requested permission to see a psychiatrist while aboard ship but was denied.  He was then seen by a psychiatrist in 1972 and was recommended for discharge. 

The service treatment records show that in April 1972, the Veteran requested a psychiatric consult due to drug abuse.  He reported mental unhappiness related to the military.  He had an inability to cope with shipboard life.  He reported the use of marijuana and other addicting drugs to cope with stress.  He showed an immature and emotionally unstable personality with a difficulty accepting authority in high school, a difficult relationship with his father, and a history of breaking and entering.  The impression was "emotionally unstable personality with immature features that existed prior to entry into service."

Significantly, as noted by the Court's July 2015 Memorandum Decision, the Veteran's service treatment records also show that he had situational anxiety, situational depression, and an inability to cope with the stress of shipboard life.  

On April 1975 VA examination, the Veteran stated only that while in service, it was difficult on ship to find any place where he could be alone, as he was always bothered by others.  The majority of the interview focused on the Veteran's early childhood development, including his mother who had a nervous breakdown and his step-father who did not attend to him.  It was found that the Veteran was filthy dirty, smelled, and did not care for his appearance.  He was puzzled as to why he could not get along with others.  Otherwise, he was oriented in all three spheres, there were no thought process defects or hallucinations.  His affect was labile.  The diagnosis was "extremely immature personality pattern with fixation at early stage of development secondary to lack of early training both passive and active."

The July 1975 decision denied the Veteran's claim, stating that the Veteran suffered from a psychiatric disorder, a personality disorder, that was a constitutional or developmental abnormality and was therefore not a disability under the law.  

From July 1975 to March 2006, there was no correspondence from the Veteran to the RO with relation to a claim for a psychiatric disorder.  The first treatment record referencing a psychiatric disorder since the July 1975 rating decision is dated in November 2005.  At that time, the Veteran sought psychiatric treatment for symptoms related to his service stressors, and was diagnosed with PTSD, chronic. 

The Board notes the Veteran's contentions, and those of his friends and family, that he sought counseling at the VA in the late 1970s for his psychiatric symptoms.  However, the VA stated in March 2010 that no records for the Veteran existed for this time period, and the Veteran had also stated that he was told there were no records from the VA related to mental health counseling at that time.  Thus, the first record of diagnosis of any psychiatric disorder following the April 1975 diagnosis was in November 2005, 30 years later.

The Veteran has submitted numerous lay statements from friends and family describing his symptoms over the years related to his service stressors, including severe mood swings, trouble getting along with others, being argumentative, trouble taking criticism, lacking of social skills, and erratic behavior.

A March 2006 treatment summary from the Veteran's private psychologist indicates that he had evaluated the Veteran in November 2005 for PTSD.  The Veteran had been seen for approximately 13 therapy sessions.  The private psychologist diagnosed chronic PTSD and reported that the Veteran's PTSD symptoms had been "continuously present since 1972."

In October 2006, the Veteran's physician submitted a statement that the Veteran was well-known to him for 27 years and that he suffered from PTSD. 

In October 2009, the Veteran's VA psychologist provided a retrospective opinion stating that, based on her knowledge of the Veteran's psychiatric disorder, it was highly likely that his PTSD existed in the 1970s, though unrecognized at the time.  It was consistent with PTSD criteria that the Veteran would have requested discharge from service, and that the disorder, when left untreated, would lead to the psychological hardship following the event that the Veteran had experienced.  It was her opinion that the Veteran suffered from longstanding and chronic PTSD related to the service stressor, despite the diagnosis being made many decades later.  The psychologist stated that "what was known about PTSD at the time [the Veteran] was seen by a mental health provider while still [on] active duty, and/or how military personnel with the symptoms of stress-related disorders were assessed by military mental health professional at that time, would have contributed to the veteran not receiving a diagnosis consistent with his current one of PTSD, though there is mention that he was unable to handle the 'stress' of his assignment."

Moreover, during the February 2011 hearing before the undersigned, the Veteran testified that he has always suffered from the same symptoms that he has now.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board finds that the medical opinions in the March 2006 private treatment summary and the October 2009 VA report constitute probative retrospective evidence in support of the Veteran's claim.  They reflect that the psychiatric symptoms reflected in the Veteran's service treatment records were due to his PTSD, and that these psychiatric symptoms have existed continuously since that time.  These medical opinions are based on examination and actual treatment of the Veteran.  Each provider explained their opinion with references to the Veteran's active duty and post-service psychiatric symptoms.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

Moreover, in the 2009 medical opinion the VA examiner discusses the facts of Veteran's case in light of what was known about symptoms of stress-related disorders, and how they were assessed by military mental health professionals, at the time of his active duty.  

The Board finds it significant that there is no medical evidence to the contrary of the 2006 and 2009 medical opinions.  

The Veteran's claim for service connection was pending from November 1974.  In light of the foregoing, the Board finds that an effective date of April 11, 1980, for the grant of service connection for PTSD is warranted.  An effective date prior to April 11, 1980, the date VA first recognized PTSD as a distinct disability, is not warranted.  38 C.F.R. § 3.114(a).  

ORDER

An effective date of April 11, 1980, but not earlier, for the grant of service connection for PTSD is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


